Citation Nr: 0734786	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  04-33 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for pernicious anemia, to 
include as secondary to service-connected diabetes mellitus 
or as due to herbicide exposure.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver



INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, that denied service connection for 
pernicious anemia.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007).

The veteran argues that his pernicious anemia is due to his 
service-connected diabetes mellitus or alternatively due to 
herbicide exposure.  Under applicable law, the veteran may be 
entitled to secondary service connection for pernicious 
anemia if that condition is proximately due to or the result 
of his service-connected diabetes mellitus or if the 
veteran's service-connected diabetes mellitus aggravates his 
pernicious anemia.  38 C.F.R. § 3.310(a) (2007); Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection may also 
be established by showing: (1) medical evidence that the 
veteran has pernicious anemia; (2) medical, or in certain 
circumstances, lay evidence of in-service exposure to 
herbicides; and (3) medical evidence of a nexus between the 
herbicide exposure and the pernicious anemia.  Hickson v. 
West, 12 Vet. App. 247 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

The veteran's private medical records show that he has been 
diagnosed with pernicious anemia.  The veteran's personnel 
records confirm that he served in Vietnam and thus exposure 
to herbicides (e.g., Agent Orange) is presumed.  
Additionally, in a letter dated December 2003, a private 
physician stated that "there maybe some connection" between 
the veteran's exposure to Agent Orange and his diabetes and 
B12 deficiency.  Hence, the Board finds that a remand for a 
medical opinion is in order. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination to determine the cause of his 
pernicious anemia.  The claims folder 
must be made available to the medical 
reviewer and the report should note 
review of the claims folder.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's pernicious anemia is due to or 
aggravated by his service-connected 
diabetes mellitus.  The examiner should 
also indicate whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's 
pernicious anemia is due to herbicide 
exposure in service.  The examiner should 
give a complete rationale for the 
opinion.  

2.  Then, readjudicate the claim for 
service connection for pernicious anemia.  
If the benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case that includes the relevant laws 
and regulations regarding herbicide 
exposure.  Allow the appropriate period 
of time for response and thereafter 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

